Case 2:20-cr-00579-SVW Document 133-5 Filed 03/08/21 Page 1 of 2 Page ID #:922




                EXHIBIT 5
         Case 2:20-cr-00579-SVW Document 133-5 Filed 03/08/21 Page 2 of 2 Page ID #:923


                       ncore
             Escrow
                                                                    23901 Calabasas Rd ., #1033, Calabasas, CA 91302

                                                                                   (818) 224-2788 • Fax: (818) 224-2789

            Encore Escrow Company Inc.




            Special Agent Justin Palmerton                      Date: August 5, 2020
            Federal Bureau of Investigation                     Escrow No. 16951-JP
            11000 Wilshire Blvd Suite 1700                      Borrower: Richard Ayvazyan and Marietta
            Los Angeles, CA 90024                                   Terabelian


            Re:    Property Address:


            ENCLOSED PLEASE FIND:

                   Declaration of Custodian Certifying Business Records
                   File Copy



           We appreciate having the opportunity of working with you . If there are any items you want furnished to
           you, please let us know so that we may provide them. If you have any questions, please call us.




                                                                                                                      036
                                                                                                                EXHIBIT 5
Confidential Information Subject To Protective Order                                                   DOJ_PROD_0000005863
